    Case: 1:19-cv-05835 Document #: 40 Filed: 06/22/20 Page 1 of 3 PageID #:217




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

RYAN EDMUNDSON, individually and on
behalf of all others similarly situated,

                   Plaintiff,
                                                        Case No. 1:19-cv-05835

                                                        Hon. Thomas M. Durkin

       v.

AMAZON.COM, INC.,

                   Defendant.



                                        JOINT STIPULATION


       Pursuant to the Court’s May 5, 2020 Order, Plaintiff Ryan Edmundson and Defendant

Amazon.com, Inc. (“Amazon”) submit this joint stipulation regarding the parties’ positions on

arbitration and the need for further briefing on the subject. (ECF No. 38.)

       Plaintiff’s Position:

       After review of the evidence produced by Amazon, Plaintiff continues to object to

arbitration as Amazon has not produced the conditions of use when Plaintiff created his Amazon

account after being provided Plaintiff’s email address as originally requested in Defendant

Amazon.Com, Inc.’s Memorandum of Law in Support of its Motion to Compel Arbitration and

Dismiss, or in the Alternative, Stay Claims as follows: “On September 12, 2019 and September

16, 2019, Amazon requested that Plaintiff’s counsel provide the named Plaintiff’s email address

to Amazon so     that    it     could   determine, inter   alia,   exactly   when   Plaintiff created

an Amazon account…While Amazon believes that this information would clearly demonstrate the




                                                  -1-
     Case: 1:19-cv-05835 Document #: 40 Filed: 06/22/20 Page 2 of 3 PageID #:218




version of Amazon’s COUs to which Plaintiff agreed….” (ECF 14 at FN. 5). Plaintiff intends to

raise arguments relating to the enforceability of any purported arbitration provision.

         Amazon’s Position:

         Consistent with the Court’s order, Amazon produced to Plaintiff evidence “showing that

Edmundson agreed to the conditions of use and the arbitration clause when he made the purchases

at issue.” (ECF 38) (emphasis added). Despite this, Plaintiff maintains his objections. Amazon

will file its renewed motion to compel arbitration by July 13, 2020, consistent with the Court’s

order.

         Plaintiff requests 28 days thereafter to file a Response. Amazon has no objection to

Plaintiff’s request.



 Respectfully submitted,                           Respectfully submitted,

 PLAINTIFF RYAN EDMUNDSON                          DEFENDANT AMAZON.COM, INC.



 By: /s/ Lana Nassar                               By: /s/ Elizabeth B. Herrington
     One of His Attorneys                              One of Its Attorneys

Heather Blaise                                     Beth Herrington
hblaise@blaisenitschkelaw.com                      beth.herrington@morganlewis.com
Lana Nassar                                        Alex Berger
lnassar@blaisenitschkelaw.com                      alex.berger@morganlewis.com
                                                   Tyler Zmick
                                                   tyler.zmick@morganlewis.com

BLAISE & NITSCHKE, P.C.                            MORGAN, LEWIS & BOCKIUS LLP
123 N. Wacker Drive, Suite 250                     77 West Wacker Drive
Chicago, IL 60606                                  Chicago, IL 60601-5094
Telephone: 312-448-6602                            Telephone: +1.312.324.1000
Facsimile: 312-803-1940                            Facsimile: +1.312.324.1001

Counsel for Plaintiff, individually and on         Counsel for Defendant Amazon.com, Inc.
behalf of all others similarly situated




                                               -2-
    Case: 1:19-cv-05835 Document #: 40 Filed: 06/22/20 Page 3 of 3 PageID #:219




                               CERTIFICATE OF SERVICE

        I, Alex D. Berger, an attorney, certify that on June 22, 2020, I caused a copy of the

foregoing document to be served upon all counsel of record for all parties that have appeared via

the Court’s CM/ECF system.

                                                    By: /s/ Alex David Berger
                                                            Alex D. Berger
